Title: From Alexander Hamilton to Brigadier General George Clinton, 10 June 1777
From: Hamilton, Alexander
To: Clinton, George


Head Quarters Camp atMiddle Brook [New Jersey] June 10th. 1777
Sir,
By His Excellencys Command, I am to desire you will give orders upon the deputy Clothier General at Peeks-Kill, for the necessary supply of Cloathing &c. for the four companies raising under your direction. It is not however intended, that more shall be drawn than a sufficiency for the number of men actually inlisted.
I am Sir   Your most Obedt servant
AH ADC
